Citation Nr: 1623732	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Propriety of the discontinuance of disability compensation benefits as of December 27, 2001, based on fugitive felon status.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel

INTRODUCTION

The Veteran had active service from October 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a hearing in June 2012 before the undersigned.  A copy of the transcript is of record. 

In December 2013, the Board remanded this case for further development and it has now been returned to the Board.  


REMAND

In a December 2013 remand, the Board noted that the Veteran had been scheduled for a hearing before RO personnel in November 2008.  He did not report to the hearing.  He subsequently informed the RO that he was unable to attend that hearing because he was incarcerated, and requested that a hearing be rescheduled for approximately June 2009, when he would be able to intend.  The Board remanded this case to ensure that due process requirements were satisfied by offering him a hearing before RO personnel.  38 C.F.R. § 3.103(c) (2015).  

On February 25, 2014, the RO sent the Veteran a letter asking him to state whether he still wished to testify at a hearing before RO personnel.  He was informed that he had 30 days to reply, after which a decision may be made in his case.  On March 11, 2014, the RO contacted the Veteran by telephone and verified his personal information.  He changed his address.  The Report of General Information shows that the February 25, 2014, letter was read aloud to the Veteran, and that he would not provide a response.  Instead, he requested that the letter be mailed to him at his new address.  That was done on March 11, 2014.  On April 8, 2014, the Veteran submitted a statement to the RO noting that he had been unable to contact his representative, but he still wanted to testify at a hearing before RO personnel.  The Veteran's response was not received within 30 days of the February 25, 2014, letter.  However, it was received within 30 days of March 11, 2014, the date that he informed the RO of his new address and had the letter read aloud to him.  Therefore, his response was timely and he must be offered a hearing before RO personnel.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before RO personnel.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

